Order reversed on the law and the facts and motion to punish for contempt denied. The record fails to show that the plaintiff, appellant, was served with an order to show cause upon which the injunction order was predicated. The record further shows that at the time the injunction order was served upon the appellant he had already obtained his decree of divorce in Nevada, and, therefore, did not violate the order restraining him from further proceeding with that divorce action. In view of this decision the appeals from the orders of January 3, 1934, July 17, 1933, and June 27, 1933, are dismissed. Young, Hagarty, Scudder and Davis, JJ., concur; Lazansky, P. J., concurs in result, being of the opinion that appellant, when he procured a judgment of divorce in Nevada, did not know of the injunction in this action.